Title: Gideon Granger to Thomas Jefferson, 1 March 1810
From: Granger, Gideon
To: Jefferson, Thomas


          
            Dear sir
            Washington City 
                     March 1st 1810
          
            I have duly received yours of the 24th Jany which has remained unanswered untill this time in consequence of continued and distressing sickness. I have been greviously afflicted with the Rheumatism in my head and bowels and a nervous affection.
              A Post office is this day directed to be d at George’s Tavern.
          Next to the approbation of my own conscience the testimonial you have furnished of my fidelity in Public life furnishes the highest consolation.
                  
               
                  
               
          
            I am, dear Sir, with great esteem and respect
            your sincere Friend
            
                  
               Gidn Granger
          
        